TYSON, J.
The cases of First National Bank of Decatur v. Johnston, 97 Ala. 655; Spira v. Hornthall, 77 Ala. 145; Connerly v. Planters & Merchants Ins. Co., 66 Ala. 432, are, conclusive that negotiable paper transferred to secure a pre-existing debt, in consideration of the extension of the time of the payment of the debt, makes the transferee a bona fide holder for value, and not subject to equities between the prior parties of which he had no notice.
'The ninth plea should have negatived the presumption of the acquisition by the plaintiff of the note for a valuable consideration, it being shown by its- averments, that the plaintiff acquired it before maturity in the ordinary course of business.- — 3 Brick. Dig. 91, § 130.
The insufficiency of the 10th plea is shown in the opinion in the case of Louisville Banking Co. v. Gray, ante, p. 251.
Beversed and remanded.